      2:20-cv-02562-DCN         Date Filed 08/27/20   Entry Number 16    Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                               CHARLESTON DIVISION

 Justin Mackie, individually and On
 Behalf of All Others Similarly Situated,     )
                                              )
                 Plaintiff,                   )
                                              )
        v.                                    )    CASE NO: 2:20-cv-02562-DCN
                                              )
 Coconut Joe’s IOP, LLC, CJ Offering,         )    STIPULATION OF DISMISSAL OF
 LLC, Joe Petro and Caitlin West,             )    ALL CLAIMS AGAINST
 individually                                 )    DEFENDANT COCONUT JOES IOP,
                                              )    LLC, AND DISMISSAL OF
                 Defendants.                  )    COCONUT JOES IOP, LLC’S CROSS
                                              )    CLAIM AGAINST DEFENDANT CJ
                                              )    OFFERING, LLC

       PLEASE TAKE NOTICE that the Plaintiff Justin Mackie, individually and On

Behalf of All Others Similarly Situated, pursuant to Rule 41(a)(1)(B) of the Federal Rules

of Rules of Civil Procedure, has agreed and does hereby stipulate to the voluntary

dismissal of all claims, against Defendant Coconut Joes, IOP, LLC.

       Defendant Coconut Joes IOP, LLC, pursuant to Rule 41(a)(1)(B) of the Federal

Rules of Rules of Civil Procedure, has agreed and does hereby stipulate to the voluntary

dismissal of all cross-claims filed in this action, without prejudice, against Defendant CJ

Offering, LLC.

       The claims of Plaintiff Justin Mackie, individually and On Behalf of All Others

Similarly Situated against parties other than Defendant Coconut Joes IOP, LLC are not

affected by this stipulation.

///




                                             -1-
      2:20-cv-02562-DCN       Date Filed 08/27/20     Entry Number 16   Page 2 of 3




WE SO STIPULATE:

/s/ Nicholas P. Tierney
Lindsey W. Cooper Jr. (Fed. ID No. 9909)
Nicholas P. Tierney (Fed. ID No. 12268)
Christina B. Humphries (Fed. ID No. 9984)
The Law Offices of L.W. Cooper Jr., LLC
36 Broad Street
Charleston, SC 29401
Telephone: 843.375.6622
Facsimile: 843.375.6623
nick@lwcooper.com
lwc@lwcooper.com

Attorneys for Defendant Coconut Joes IOP, LLC

WE SO STIPULATE:

/s/ Rene S. Dukes, by Nicholas P. Tierney, With Permission
Alice F. Paylor, Esquire (Fed #03017)
apaylor@rosenhagood.com
Rene S. Dukes, Esquire (Fed #10627)
rdukes@rosenhagood.com
151 Meeting Street, Suite 400
Post Office Box 893 (29402)
Charleston, SC 29401
Telephone: 843.577-6726

Attorneys for Defendants CJ Offering, LLC, Joe Petro, & Caitlin West

WE SO STIPULATE:

/s/ Marybeth Mullaney, by Nicholas P. Tierney, With Permission
Marybeth Mullaney, Esquire (Fed. ID No. 11162)
Mullaney Law
652 Rutledge Ave, Suite A
Charleston, SC 29403
Telephone: (843) 588-5587
Facsimile: 843.375.6623
marybeth@mullaneylaw.net

Attorneys for Plaintiff




                                             -2-
    2:20-cv-02562-DCN   Date Filed 08/27/20   Entry Number 16       Page 3 of 3




                         CERTIFICATE OF SERVICE

     IT IS HEREBY CERTIFIED that on August 27, 2020, I caused the foregoing
STIPULATION OF DISMISSAL to be served on counsel of record via ECF.

                                           /s/Nicholas P. Tierney




                                     -3-
